internal_revenue_service number release date index number -------------------------------- ---------------------------------- -------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-118874-07 date date re ------------------------------------------------------------------------------------- re ------------------------------------------------------------------------------------- legend settlors -------------------------------------------------------------- trust ------------------------------------------------------------------------------------- ----------------------------------------- child ----------------------- child -------------------------- child ----------------------------- child --------------------- spouse ----------------------- spouse --------------------- spouse ---------------------- spouse ---------------- trustee --------------------- date ------------------------- state ------------ state statute ------------------------------------------------------------------------- state statute ----------------------------------------------------------------------------- state statute ------------------------------------------------------------------------- state statute ------------------------------------------------------------------------- dear ---------------- this is in response to a letter dated date and subsequent correspondence from you and your authorized representative in which you request gift and generation-skipping_transfer gst tax rulings with respect to certain proposed disclaimers plr-118874-07 facts settlors husband and wife have four children child child child and child settlors created an irrevocable_trust trust on date part ii a and a of trust provide that during the lives of the settlors the trustee shall pay to or for the benefit of settlors’ children so much of trust’s income and principal as shall be necessary to support and maintain settlors’ children pursuant to a standard set forth in a section a provides that upon the death of the second settlor to die and after certain specific bequests to settlors’ grandchildren and the spouses of settlors’ children named in trust named spouses the balance of trust is to be divided into one separate share for each of the settlors’ children then living if a child of the settlors predeceases the settlors and is not survived by a named spouse or the named spouse is no longer married to the child but is survived by issue the issue of the settlors’ predeceased child receive the child’s share if the settlors’ predeceased child is survived by the child’s named spouse along with the child’s then living children each receives a specified portion of the child’s share if the settlors’ predeceased child is survived my a named spouse but no issue then living the named spouse receives the child’s share the named spouses in trust are spouse spouse spouse and spouse settlors have made annual contributions of cash to trust pursuant to part i c of trust the trustee has given written notices to the beneficiaries of a right to withdraw contributions from trust to date the trustee has not distributed any trust income or principal to settlors’ children each of settlors’ children proposes to execute a non-qualified disclaimer of his or her entire_interest present and future in trust each named spouse of a child also proposes to execute a non-qualified disclaimer of his or her entire_interest which is a future_interest settlors’ children and the named spouse of a child will hereafter be referred to collectively as disclaimants each disclaimant represents that he or she has not exercised dominion or control_over any interest in trust nor have they received or accepted any rights titles power or interests in or benefits under trust each disclaimant is over the age of under state statute property means anything that may be the subject of ownership and includes both real and personal_property and an interest in property including a present_interest and a future_interest state statute provides that a disclaimer may be of a specific asset an interest in a specific asset a pecuniary amount a fractional or percentage share or a limited interest or estate state statute provides that a disclaimer is not valid unless it a is in writing b declares the disclaimer c describes the disclaimed interest d is signed by the disclaimant and e is delivered as provided in state statutes plr-118874-07 state statute provides that a future_interest that takes effect in possession or enjoyment upon the termination of a disclaimed interest takes effect as if the disclaimant had predeceased the decedent a future_interest that is held by the disclaimant and that takes effect at a time certain is not accelerated and takes effect at the time certain the following rulings have been requested the non-qualified disclaimer by a child of settlors or a named spouse of a child of settlors of his or her entire_interest in trust will cause a taxable gift to be made to trust by such disclaimant for federal gift_tax purposes as a result of the non-qualified disclaimer each disclaiming child or a named spouse of a child will be treated as the transferor to the extent of the gift both for purposes of the federal gift_tax under chapter and the federal gst tax under chapter as a result of a taxable_termination occurring upon the execution of a non- qualified_disclaimer by a child of settlors or a named spouse trust will be subject_to gst tax under chapter but only as to the interest s held by the grandchildren of settlors at the time of the disclaimers after the occurrence of a non-qualified disclaimer by settlors’ child or a named spouse and a taxable_termination as provided in ruling_request number neither trust nor the skip persons who are beneficiaries of trust will be subject_to further gst tax upon any future distributions to the skip persons from trust because a settlor’s child or a named spouse will be treated for purposes of chapter as the transferor as to the interest of settlor’s child or a named spouse and or b because a taxable_termination will have occur with respect to the interests of the skip persons upon the disclaimers law and analysis ruling_request gift_tax sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate and gift_tax the disclaimed interest is treated as if it never passed to that person sec_2518 defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing the writing is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of -- a the date on which the transfer creating the interest in the person is made or plr-118874-07 b the day on which the person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either - a to the spouse of the decedent or b to a person other than the person making the disclaimer under sec_25_2518-1 if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_2501 provides for a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that an interest in property that gratuitously passes from one individual to another regardless of the manner in which it passes is a gift_for purposes of the gift_tax however if local law permits the complete unqualified refusal to accept the ownership of an interest in property an individual may disclaim an interest in property created in the individual and the disclaimer if it meets certain requirements will not be a gift_for purposes of the federal gift_tax sec_2702 provides special valuation rules in case of transfers of interests in trusts to or for the benefit of a member of the transferor’s family where the transferor retains an interest in the present situation each disclaimant proposes to disclaim his or her entire_interest in trust the disclaimers will be non-qualified disclaimers for purposes of sec_2518 because the disclaimers will not be made within months of the date on which the transfer creating the interest in trust was made with respect to a non-qualified disclaimer the property is treated for federal gift estate and gst tax purposes as passing from the disclaimant to the person entitled to receive the property as a result of the disclaimer therefore based on the facts and representations we conclude that a non-qualified disclaimer by a child of settlors or a named spouse of a child of settlors of his or her entire_interest in trust will be a transfer subject_to federal gift_tax under sec_2501 each disclaimant is disclaiming his or her entire_interest in trust and therefore the special valuation rules of sec_2702 will not apply plr-118874-07 ruling_request sec_2 and - gst tax sec_2601 imposes a tax on every gst section a of the tax_reform_act_of_1986 act vol c b and sec_26_2601-1 provides that the tax will apply to any gst made after date sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_2611 provides that the term generation-skipping_transfer does not include any transfer to the extent a the property transferred was subject_to a prior tax imposed under this chapter b the transferee in the prior transfer was assigned to the same generation as or a lower generation than the generation assignment of the transferee of this transfer and c such transfer does not have the effect of avoiding tax under this chapter with respect to any transfer sec_2612 provides that a taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust where the property passes to a skip_person sec_2612 provides that a taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a direct_skip means a transfer subject_to a tax imposed by chapter sec_11 or sec_12 of an interest in property to a skip_person sec_2613 defines the term skip_person as a natural_person who is assigned to a generation that is two or more generations below that of the transferor or a_trust in which either a all interests are held by skip persons or b there is no person holding an interest in the trust and at no time after the transfer may a distribution including distributions upon termination be made from the trust to a non-skip_person sec_2652 defines the term transferor for gst tax purposes in general the transferor is the last person with respect to whom the property was subject_to an estate or gift_tax under sec_26_2654-1 if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter in the present situation each of the disclaimants and each grandchild of settlors have interests in trust as discussed above each disclaimant will execute a non- qualified_disclaimer of his or her entire_interest in trust and as a result will make a transfer that is subject_to gift_tax therefore each disclaimant will be treated as the transferor for gst tax purposes to the extent of his or her gift as provided in sec_26_2654-1 if there is more than one transferor with respect to a_trust the portions of trust attributable to the different transferors are treated as separate trusts for plr-118874-07 purposes of chapter because the disclaimants are not a generation that is two or more generations above a grandchild of settlors after the proposed disclaimers a grandchild of settlors will not be a skip_person as defined in sec_2613 with respect to these portions of trust with respect to the interests in trust held by each grandchild of settlors prior to the execution of the proposed disclaimers upon execution of the proposed disclaimers a taxable_termination occurs with respect to this portion of trust because after the proposed disclaimers a non-skip_person will no longer have an interest in this portion of trust therefore based on the facts and representations we conclude as follows as a result of the non-qualified disclaimers each disclaiming child or named spouse of a child will be treated as the transferor to the extent of the gift both for purposes of the federal gift_tax under chapter and the federal gst tax under chapter as a result of the taxable_termination occurring upon the execution of a non- qualified_disclaimer by a child of settlors or a named spouse trust will be subject_to gst tax but only as to the interests held by the grandchildren of settlors at the time of the disclaimers after execution of the proposed disclaimers with respect to the portions of trust in which the disclaimants become transferors for purposes of chapter neither trust nor any grandchild of settlors will be subject_to gst tax upon any future distributions to a grandchild of settlors with respect to the remaining portion of trust because a taxable_termination occurred with respect to this portion neither trust nor any skip_person who is a beneficiary will be subject_to further gst tax the rulings contained in this letter are based upon information submitted and representations made by the taxpayers and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent plr-118874-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
